I concur with the majority's holding and most of the well-reasoned opinion, but write separately to note that I respectfully disagree with the majority's position on Hawn.4 Unlike the majority, I agree with my colleagues on the Second District Court of Appeals that, when a trial court must decide whether the deceased was murdered or committed suicide, and the defendant admits to being the only other person present when the events occurred, the identity of the defendant is not at issue in the case.  Thus other-acts evidence purporting to identify the defendant through a "behavioral fingerprint" is not admissible.
As we have stated, "[A]dmission of other-acts evidence is strictly limited because of the substantial danger that a jury will find a defendant guilty solely because it believes a defendant has a propensity to commit criminal acts or deserves punishment regardless of whether he committed the offense."5 One of the more obvious requirements of admissibility is that the matter the other-acts evidence is offered to prove, in this case the identity of the alleged murderer, must be at issue in the case.6 There is no justification for admitting potentially *Page 87 
prejudicial evidence without a disputed issue. And Griffin's identity is not an issue in this case.
If the jury were to have found that Griffin's wife was murdered, then there would have been no dispute about who committed the crime, because Griffin was the only other person present. If, on the other hand, the jury were to have concluded that Griffin's wife committed suicide, then Griffin's identity would have been irrelevant, because the crime of murder was not committed. The issue in this case is whether a murder occurred, and not Griffin's identity.
The majority's view that Griffin placed his identity in issue by claiming he did not shoot his wife confuses a plea of not guilty with a genuine issue of identity. And it confuses identity with culpability. There is no dispute about whether Griffin was the individual in the room — any more than about whether his wife was in the room. The issue of identity only encompasses a situation where there is a genuine question whether it was the defendant or another (usually unknown) person who was present.
The Hawn court was correct that "'[i]dentity is in issue when the fact of the crime is open and evident but the perpetrator is unknown.'"7
Because the fact of the crime of murder was not open and obvious, but was instead the central issue in this case, I would hold that other-acts evidence purporting to establish Griffin's identity as the murderer was not admissible.
4 See State v. Hawn (2000), 138 Ohio App.3d 449, 741 N.E.2d 595.
5 See State v. Echols (1998), 128 Ohio App.3d 677, 692, 716 N.E.2d 728,738, citing State v. Schaim (1992), 65 Ohio St.3d 51,  59, 600 N.E.2d 661,668.
6 See State v. Curry (1975), 43 Ohio St.2d 66, 330 N.E.2d 720, paragraph one of the syllabus.
7 See State v. Hawn, supra, at 462, 741 N.E.2d at 603, quoting Statev. Smith (1992), 84 Ohio App.3d 647, 666, 617 N.E.2d 1160, 1173, citingState v. Curry (1975), 43 Ohio St.2d 66, 330 N.E.2d 720; State v. Hector
(1969), 19 Ohio St.2d 167, 249 N.E.2d 912; State v. Shedrick (1991),61 Ohio St.3d 331, 574 N.E.2d 1065. *Page 88